                   Case 21-10748-reg      Doc 5     Filed 06/17/21     Page 1 of 4



                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF INDIANA
                                 FORT WAYNE DMSION

INRE:                                          )
                                               )                       Chapter 11
RONALD E. STAYER,                              )                       Case No. 21-10748
    Debtor.                                    )

                           APPLICATION TO EMPLOY ATTORNEYS

         The Application of Ronald E. Stayer, Debtor herein, respectfully represents:

1.       That your Applicant has filed a voluntary petition herein under chapter 11 of the
         Bankruptcy Code.

2.       Your Applicant has continued in possession of his property and is operating his business
         and managing his property as Debtor-in-Possession.

3.       Your Applicant, as such Debtor-in-Possession, wishes to employ Daniel J. Skekloff, Scot
         T. Skekloff, and the law firm of Haller & Colvin, PC, who are attorneys duly admitted to
         practice in this Court.

4.       Your Applicant has selected such attorneys for the reason that they have considerable
         experience in these proceedings and are qualified to represent the Debtor-in-Possession,
         and their services are necessary for the effective operation and rehabilitation of the Debtor
         herein.

5.       That the said Daniel J. Skekloff, Scot T. Skekloff, and the law firm of Haller & Colvin, PC
         have no connection with the creditors or any other party in interest and no interest adverse
         to the Debtor as Debtor-in-Possession or the estate, and their employment would be in the
         best interest of the estate.

        WHEREFORE, your Applicant prays that he be authorized and empowered to employ
Daniel J. Skekloff, Scot T. Skekloff, and the law firm of Haller & Colvin, PC under a general
retainer to represent the Debtor-in-Possession in these proceedings under Chapter 11 of the
Bankruptcy Code, and that they have such other and further relief as is just.




35531/000/01210398· 1 HC
                  Case 21-10748-reg     Doc 5    Filed 06/17/21     Page 2 of 4




                                CERTIFICATE OF SERVICE

        On June 17, 2021, the undersigned, who is duly admitted to practice in the State of Indiana
and before the Court, hereby certifies that a copy of the above and foregoing was transmitted
electronically through the Bankruptcy Court's ECF system to the following:

Nancy J. Gargula
Ellen L. Triebold

       And, on same date, a copy was sent by United States Postal Service 1st Class Mail, postage
prepaid to those listed on attached sheets.
                                                      Isl Daniel J Skeklotf
                                                     Daniel J. Skekloff(#l46-02)




35531/000/01210398-l HC
                                     Case 21-10748-reg             Doc 5         Filed 06/17/21     Page 3 of 4
Label Matrix for local noticing                        1st Source Bank                                      Andrew Kruse
0755-1                                                 c/o Jeffrey A. Johnson                               Kruse & Kruse, PC
Case 21-10748-reg                                      May Oberfell Lorber                                  143 E 9th St
Northern District of Indiana                           4100 Edison Lake Parkway, Ste. 100                   Auburn, IN 46706-2340
Fort Wayne Division                                    Mishawaka, IN 46545-3467
Thu Jun 17 11:35:45 EDT 2021
Auburn Concrete Products, Inc.                         (p)BANK OF AMERICA                                   (p)CAPITAL ONE
c/o W. Erik Weber                                      PO BOX 982238                                        PO BOX 30285
130 E 7th St                                           EL PASO TX 79998-2238                                SALT LAKE CITY UT 84130-0285
Auburn, IN 46706-1839


Community State Bank                                   Dekalb County Treasurer                              Nancy J. Gargula
802 E Albion St                                        Courthouse                                           100 East Wayne Street, 5th Floor
Avilla, IN 46710-9691                                  Auburn IN 46706                                      South Bend, IN 46601-2349



(p)INDIANA DEPARTMENT OF REVENUE                       Indiana Employment Security Division                 Internal Revenue Service
ATTN BANKRUPTCY                                        10 North Senate Street                               P.O. Box 7346
100 N SENATE AVE                                       Indianapolis, IN 46204-2201                          Philadelphia, PA 19101-7346
INDIANAPOLIS IN 46204-2253


Linda K Stayer                                         Secretary of Treasury                                Securities & Exchange Commission
4010 County Road 28                                    15th & Pennsylvania Avenue                           Bankruptcy Section
Waterloo, IN 46793-9521                                Washington DC 20220-0001                             175 W. Jackson Blvd., Suite 900
                                                                                                            Chicago IL 60604-2815


Daniel J. Skekloff                                     Ronald Eugene Stayer                                 Tara Boessler
Haller & Colvin, PC                                    4010 County Road 28                                  53750 Blue Lake Drive
444 E. Main Street                                     Auburn, IN 46706                                     Elkhart, IN 46514-9439
Fort Wayne, IN 46802-1916


Thd/cbna                                               Todd J. Stayer                                       Ellen L. Triebold
Po Box 6497                                            c/o W. Erik Weber                                    Office of the United States Trustee
Sioux Falls, SD 57117-6497                             130 E 7th St.                                        100 East Wayne Street, 5th Floor
                                                       Auburn, IN 46706-1839                                South Bend, IN 46601-2349


U.S.   Attorney Office
3128   Federal Building
1300   South Harrison Street
Fort   Wayne IN 46802-3495




                     The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                     by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Bank Of America                                        Capital One Bank USA NA                              Indiana Department of Revenue
Po Box 982238                                          Po Box 85520                                         Bankruptcy Section - MS 108
El Paso, TX 79998                                      Richmond, VA 23285                                   100 North Senate Avenue, N240
                                                                                                            Indianapolis IN 46204
                           Case 21-10748-reg   Doc 5   Filed 06/17/21   Page 4 of 4
End of Label Matrix
Mailable recipients   21
Bypassed recipients    0
Total                 21
